Citation Nr: 1314485	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  12-25 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the right upper extremity.

2. Entitlement to service connection for peripheral neuropathy of the left upper extremity.

3. Entitlement to service connection for peripheral neuropathy of the right lower extremity.

4. Entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from July 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional office in Los Angeles, California.  This appeal has subsequently been transferred to the RO in Louisville, Kentucky.

In September 2010, the Veteran submitted a Notice of Disagreement to the February 2010 rating decision which denied the issues of entitlement to service connection for bilateral hearing loss; tinnitus; fibromyalgia (claimed as diffuse muscle pain/spasms); and bilateral feet, plantar fasciitis/bone spurs, in addition to the above issues currently on appeal.  A Statement of the Case was issued in July 2012 confirming the denial.  In the Veteran's Substantive Appeal submitted on September 2012, the Veteran stated he was only appealing the above issues.  In October 2012, the Veteran confirmed he was not appealing the issues of bilateral hearing loss; tinnitus; fibromyalgia; and bilateral feet, plantar fasciitis/bone spurs.  As such, these issues are not before the Board and will not be addressed in this REMAND.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In February 2013, after the Veteran submitted his substantive appeal (in September 2012), the Veteran requested a hearing before the Board at the local RO for the matters on appeal. 

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal before the Board at the RO (either Travel Board or video conference) will be granted if a claimant expresses a desire to appear in person.  Such hearings are scheduled by the RO.  See 38 C.F.R. § 20.704(a) (2012).  Thus, a remand of this appeal is necessary to afford the Veteran the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the Louisville Regional Office. Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the Veteran's claims folder.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


